Court of Appeals
                           First District of Texas
                                  BILL OF COSTS

                                   No. 01-13-00020-CV

      Prime Income Asset Management, Inc. and Prime Income Asset Management, LLC

                                            v.

             Marcus & Millichap Real Estate Investment Services of Texas, Inc.

     NO. CV0065437 IN THE COUNTY COURT AT LAW NO 3 OF GALVESTON COUNTY



  TYPE OF FEE        CHARGES            PAID/DUE             STATUS              PAID BY
SUPP CLK RECORD        $17.00          12/02/2013             PAID                ANT
   E-TXGOV FEE         $5.00           10/15/2013            E-PAID               ANT
   E-TXGOV FEE         $5.00           10/07/2013            E-PAID               ANT
      MT FEE           $10.00          10/07/2013            E-PAID               ANT
   E-TXGOV FEE         $5.00           09/17/2013            E-PAID               APE
   E-TXGOV FEE         $5.00           08/30/2013            E-PAID               APE
      MT FEE           $10.00          08/30/2013            E-PAID               APE
      MT FEE           $10.00          07/22/2013            E-PAID               APE
   E-TXGOV FEE         $5.00           07/22/2013            E-PAID               APE
   E-TXGOV FEE         $5.00           07/02/2013            E-PAID               ANT
      MT FEE           $10.00          06/26/2013            E-PAID               ANT
   E-TXGOV FEE         $5.00           06/26/2013            E-PAID               ANT
   E-TXGOV FEE         $5.00           05/03/2013            E-PAID               ANT
      MT FEE           $10.00          05/03/2013            E-PAID               ANT
   RPT RECORD          $0.00           04/27/2013           UNKNOWN               UNK
   E-TXGOV FEE         $5.00           04/03/2013            E-PAID               ANT
 CLERK'S RECORD        $5.00           01/31/2013             PAID                ANT
   E-TXGOV FEE         $5.00           01/24/2013            E-PAID               ANT
   E-TXGOV FEE         $5.00           01/17/2013            E-PAID               ANT
    FILING                  $175.00           01/17/2013               E-PAID                   ANT
 E-TXGOV FEE                 $5.00            01/17/2013               E-PAID                   APE


  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $307.00.

                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this March 13, 2015.